                            UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                        :

         v.                                     :           1:01-CR-248
                                                         (JUDGE MANNION)
DARYL LONARD PARKER,                            :

                      Defendant                 :

                                           ORDER

         In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

         (1)          defendant Parker’s motion to modify his sentence pursuant

                      to the First Step Act of 2018, (Doc. 456), construed as a

                      petition for writ of habeas corpus under 28 U.S.C. §2241, is

                      DISMISSED for lack of jurisdiction; and

         (2)          defendant Parker’s motion to appoint counsel is DENIED AS

                      MOOT.



                                                s/ Malachy E. Mannion
                                                MALACHY E. MANNION
                                                United States District Judge



Date: May 7, 2019
01-248-01-ORDER.wpd
